IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE
STATE OF WASHINGTON,                        )       No. 82080-0-I
                                            )
                      Respondent,           )
                                            )
       v.                                   )
                                            )
MICHAEL SCHLUETZ,                           )       UNPUBLISHED OPINION
                                            )
                      Appellant.            )
                                            )

       VERELLEN, J. — Michael Schluetz challenges his sentence, arguing that the

trial court abused its discretion by concluding his convictions for two counts of

attempted second degree rape of a child did not constitute the same criminal

conduct. Because Schluetz attempted to engage in sexual acts with two distinct,

fictitious 13-year-old girls, Schluetz fails to establish that the trial court abused its

discretion by finding that the two fictitious girls were not the “same victim.”

       Therefore, we affirm.

                                           FACTS

       In March of 2018, Sergeant Carlos Rodriguez administered an undercover

operation in Port Hadlock, Jefferson County. The purpose of the operation was to

protect children by using social media to identify and arrest individuals who were

interested in engaging in sexual acts with minors. Sergeant Rodriguez posted an ad
No. 82080-0-I/2


in the Casual Encounters section of Craigslist, a designated “personal section” for “no

strings attached sex.”1

       The ad stated:

       Petite princess here young and fun will not disappoint. W4M I host still
       looking for the right guys pretty versus guy (an s and m) pretty much
       bored af. I’m a small framed petite princess I have that Netflix just need
       some chill [winky face]. I like clean guys that can teach me new things.
       [H]mu if interested. Me and my gf have the house all to ourselves so
       come have some fun ddf gifts are welcome p and p. [If] this is still up
       then I still need a daddy.[2]

       Michael Schluetz responded to the ad. Detective John Garden and Detective

Kristl Pohl, who were messaging Schluetz as two distinct fictitious 13-year-old girls,

Mandy and Anna, engaged in e-mail and text messaging with him. After exchanging

a series of messages, Schluetz went to meet Mandy and Anna at a Port Hadlock

home, where law enforcement arrested him.

       Schluetz was convicted of two counts of attempted second degree rape of a

child, one count for each fictitious victim.3 At sentencing, the trial court rejected

Schluetz’s argument that his two convictions for attempted second degree rape

should be counted as the same criminal conduct for purposes of calculating his

offender score. Accordingly, the court sentenced Schluetz on an offender score of

three for each attempted rape conviction and imposed concurrent terms of 89.25

months on each count.

       Schluetz appeals.

       1   Report of Proceedings (RP) (Jan. 29, 2019) at 335.
       2   Id. at 336.
       3
       Schluetz was also convicted of communicating with a minor for an immoral
purpose.



                                             2
No. 82080-0-I/3


                                         ANALYSIS

       Schluetz argues that the trial court abused its discretion by counting his

convictions for second degree attempted rape of a child separately toward his

offender score because his convictions constituted the same criminal conduct.

       When reviewing a sentence under the Sentencing Reform Act of 1981, we

“defer to the discretion of the [trial] court and will reverse a [trial] court’s determination

of ‘same criminal conduct’ only on a ‘clear abuse of discretion or misapplication of

law.’”4 “Under this standard, when the record supports only one conclusion on

whether crimes constitute the ‘same criminal conduct,’ a [trial] court abuses its

discretion in arriving at a contrary result. But where the record adequately supports

either conclusion, the matter lies in the court’s discretion.”5 The “same criminal

conduct” provision, RCW 9.94A.589(a), provides:

       [W]henever a person is to be sentenced for two or more current
       offenses, the sentence range for each current offense shall be
       determined by using all other current and prior convictions as if they
       were prior convictions for the purpose of the offender score:
       PROVIDED, [t]hat if the court enters a finding that some or all of the
       current offenses encompass the same criminal conduct then those
       current offenses shall be counted as one crime. . . . “Same
       criminal conduct,” as used in this subsection, means two or more
       crimes that require the same criminal intent, are committed at the same
       time and place, and involve the same victim.[6]




       4  State v. Haddock, 141 Wn.2d 103, 110, 3 P.3d 733 (2000) (citing State v.
Elliott, 114 Wn.2d 6, 17, 785 P.2d 440 (1990)).
       5State v. Graciano, 176 Wn.2d 531, 537-58, 295 P.3d 219 (2013) (citing State
v. Rodriguez, 61 Wn. App. 812, 816, 812 P.2d 868 (1991)).
       6   (Emphasis added.)



                                              3
No. 82080-0-I/4


       “The [l]egislature intended the phrase ‘same criminal conduct’ to be construed

narrowly.”7 The defendant bears the burden of establishing that all three prongs are

met, and if he can do so, then his crimes “are treated as one crime” for purposes of

calculating his offender score.8 But “the absence of any one [prong] prevents a

finding of same criminal conduct.”9 “Convictions of crimes involving multiple victims

must be treated separately.”10

       It is undisputed that Schluetz intended to engage in sexual acts with two

fictitious 13-year-old girls at the same time and place. Therefore, the only remaining

inquiry is whether the two fictitious 13-year-old girls were the “same victim.”

       Here, Schluetz communicated with two different fictitious 13-year-old girls,

Mandy and Anna. And Schluetz sought to engage in sexual acts with both Mandy

and Anna. Schluetz e-mailed Mandy stating that together the girls would be his

“fantasy” and that he wanted both girls as long as both were “naked and involved.” 11




       7State v. Flake, 76 Wn. App. 174, 180, 883 P.2d 341 (1994); see State v.
Stockmyer, 136 Wn. App. 212, 219, 148 P.3d 1077 (2006) (holding that because the
defendant unlawfully possessed three firearms in three different rooms of the
residence the “same place” requirement was not satisfied).
       8 State v. Vike, 125 Wn.2d 407, 410, 885 P.2d 824 (1994) (citing former
RCW 9.94A.400(1)(a) (1990), recodified as RCW 9.94A.589(1)(a) (LAWS OF 2001,
ch. 10, § 6)).
       9   Id.
       10State v. Dunaway, 109 Wn.2d 207, 215, 743 P.2d 1237, 749 P.2d 160
(1987); see State v. Ehli, 115 Wn. App. 556, 560-61, 62 P.3d 929 (2003) (multiple
counts of depiction of minors engaged in sexually explicit conduct where different
items depict different children, each child is considered a separate victim).
       11   Clerk’s Papers at 8-10.



                                            4
No. 82080-0-I/5


       The trial court relied upon Schluetz’s specific actions toward each fictitious

victim in finding that Mandy and Anna were not the “same victim.” The court stated,

the fact that they were fictitious did not “make any difference.”12 The court continued,

“[T]he purported victims were two 13-year olds, and that’s what [Schluetz] thought he

was doing. He thought he was going . . . to meet up with two 13-year olds and

engage in sexual acts.”13 Because Schluetz attempted to rape two distinct, fictitious

13-year-old girls, the trial court did not abuse its discretion by finding that the fictitious

victims were not the “same victim.”

       Schluetz argues that because his victims were two officers posing as fictitious

13-year-old girls, the only victim was the “public at large.” But Schluetz’s argument is

not compelling.

       Our Supreme Court has held that for some specific crimes only the “public at

large” is the victim. Specifically, the court has held that the crimes of unlawful

possession of a firearm and possession of a controlled substance are both crimes

that “victimize the general public.”14 But in differentiating these crimes, the court in

State v. Haddock noted that “all crimes victimize the public in a general sense” but




       12   RP (Mar. 29, 2019) at 811.
       13   Id. at 812.
       14 State v. Haddock, 141 Wn.2d 103, 110-11, 3 P.3d 733 (2000) (holding that
unlawful possession of a firearm is a “public at large crime”); State v. Maxfield, 125
Wn.2d 378, 399-402, 886 P.2d 123 (1994) (holding that unlawful possession of a
controlled substance with intent to manufacture is a “public at large crime”); State v.
Garza-Villarreal, 123 Wn.2d 42, 46-48, 864 P.2d 1378 (1993) (holding that unlawful
possession of a controlled substance with intent to deliver is a “public at large
crime.”).



                                              5
No. 82080-0-I/6


there are also crimes that directly inflict “specific injury on individuals.”15 Attempted

rape of a child is not a crime directed toward the “public at large.”16 In State v.

Canter, this court recently held that an attempt to molest two fictitious children, an 8-

year-old girl and an 11-year-old girl, were not crimes against the public at large.17

“Because Carter intended to inflict specific injury on two different victims, his crimes

do not encompass the same criminal conduct.”18

       Here, Schluetz intended to engage in sexual acts with two fictitious 13-year-

old girls. The mere fact that the girls were fictitious does not convert the crime of

second degree attempted rape of a child to a “public at large” crime. Because

Schluetz intended to inflict injury on two specific fictitious 13-year-old girls, his two

attempt crimes anticipated specific injury on two distinct victims, Mandy and Anna.

Schluetz’s two crimes do not qualify as same criminal conduct.




       15141 Wn.2d 103, 111, 3 P.3d 733 (2000) (the court noted that if the
defendant had been charged with assault rather than unlawful possession of a
firearm and possession of stolen firearms “we would be inclined to agree” that the
assault victims were the crime victims).
       16 In his opening brief, Schluetz challenges the lack of findings of fact and
conclusions of law required by CrR 3.5. But the State notes in its brief that findings of
fact and conclusions of law were filed on April 17, 2020. And in his reply brief,
Schluetz does not dispute that findings of fact and conclusions of law were filed. In
the absence of any such argument or authority related to the belated findings,
Schluetz does not establish any basis for relief on appeal of this issue. State v.
Moore, 70 Wn. App. 667, 671, 855 P.2d 306 (1993) (failure to file a supplemental
brief after belated CrR 3.5 findings and conclusions are entered precludes a
defendant from establishing prejudice).
       17No. 80409-0-I, slip op. at 14-15 (Wash. Ct. App. June 1, 2021),
http://www.courts.wa.gov/opinions/pdf/804090.pdf.
       18   Id. at 15.



                                             6
No. 82080-0-I/7


      Therefore, we affirm.




WE CONCUR:




                              7